MAUCK, PJ.
This position is unsound. The surrounding circumstances may be considered where helpful to ascertain the testator’s purpose but no deduction may be made from those circumstances that annihilates the written terms of the will. Those terms as used by the testator created an estate in fee tail. The written opinion of the Judge of the Court of Common Pleas lucidly develops the law in that respect and we adopt that opinion as our own. We find as did the Common Pleas and direct that an entry along the same lines be entered here. The case will then be remanded to the Court of Common Pleas for execution of the decree.
Decree for defendants.
MIDDLETON and BLOSSER, JJ, concur.